Citation Nr: 1039825	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-22 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to August 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed tendonitis of the left foot 
due to excessive pronation and bone spurring of the left midfoot 
was first identified many years after service and is not shown to 
be related to his military service.

2.  The Veteran's currently diagnosed left knee patellofemoral 
pain syndrome and medial plica syndrome with tricompartmental 
osteoarthritis were first identified many years after service and 
are not shown to be related to his military service.

3.  The Veteran's currently diagnosed degenerative disc disease 
(DDD) of the lumbosacral spine was first identified many years 
after service and is not shown to be related to his military 
service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a left foot disability that that is 
the result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2010).

2.  The Veteran does not have a left knee disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

3.  The Veteran does not have a low back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from September 1970 to August 
1976.  He submitted a claim for service connection for missing 
teeth in 1977.  He also submitted a claim for, and received, 
education benefits in 1977.  He did not reference the issues 
currently on appeal at that time.

The Veteran requested a copy of his service treatment records 
(STRs) in October 2005.  He was provided with the requested copy 
in November 2005.  

The Veteran submitted his current claim for disability 
compensation benefits in December 2007.  He is seeking service 
connection for left foot, left knee and low back disabilities.  
He said that he injured his back in service.  He said he had 
extensive treatment records in his "SMR'S" for chronic low back 
pain.  He said he was seeing a Dr. Walker for treatment.  He also 
said he was submitting records from Dr. Walker in support of his 
claim.  The Veteran further stated that he injured his left knee 
and left foot while riding his motorcycle in service.  He said 
this was documented in his records as happening around 1973.  He 
said he continued to have problems with his left knee and left 
foot.  The Veteran added that he was submitting records from Dr. 
Cooper in support of his claim.  

The records from G. C. Walker, M.D., included a clinic visit on 
November 19, 2007, and the results of a magnetic resonance 
imaging (MRI) study of the lumbar spine dated in November 2007.  
Dr. Walker noted that the Veteran was self-referred for 
complaints of chronic low back pain and lower extremity 
complaints.  The Veteran gave a history of hurting his back in 
service in the 1970's.  He also said that, in approximately 1978, 
he had another injury to the lower back.  He was in traction for 
about a week under Dr. S. Cheslock's care.  The Veteran reported 
having pain on and off since that time.  The pain became worse 
approximately two years ago.  The Veteran also said that his left 
leg would go numb when he stood and walked.  The Veteran had been 
seen by Dr. Cooper who had told him he had arthritis of the left 
foot.  The impression was complaints of chronic low back pain 
that began in the military in the 1970's with on and off 
exacerbations since then.  The current pain had worsened 
approximately two years earlier.  X-rays showed moderate to 
severe DDD at L4-L5 and L5-S1 with mild listhesis of L2-L3.  The 
Veteran was to have an MRI.

The results of a November 2007 MRI show severe DDD in the lower 
lumbar spine, mild disc bulges and protrusions at several levels, 
mild bilateral foraminal stenosis at L4-L5 and L5-S1, and no 
evidence of significant central stenosis.

The record from J. D. Cooper, D.P.M. was dated in November 2007.  
The Veteran was seen for a complaint of left foot and ankle pain.  
The pain had increased over the last two years.  There was no 
mention of any type of foot injury in service.  X-rays of the 
left foot were said to show bone spurring at the talar navicular 
joint.  The assessment was tendonitis of the left foot and ankle 
due to excessive pronation and bone spurring, left midfoot.  Dr. 
Cooper opined that the majority of the Veteran's pain was due to 
pronation.  If this could be reduced his pain would be resolved.  
It was noted that the Veteran was being seen at a VA medical 
center (VAMC).  

A review of the Veteran's STRs is negative for any evidence 
relating to any type of left foot problems.  The Veteran was seen 
for complaints involving his left leg in August 1973.  The 
Veteran had tipped over on his motorcycle.  The treatment entries 
noted involvement of the left ankle and leg but there was no 
reference to the left foot.  The Veteran's physical examinations 
in August 1971, September 1974, and July 1976 were negative for 
any findings involving the left foot.  The Veteran did report 
foot trouble on his medical history form in August 1971.  The 
examiner noted flat feet in the remarks section although the 
actual physical examination was negative.  The Veteran did not 
list foot trouble on his other medical history forms.

As noted, the Veteran was seen for complaints involving his left 
leg and ankle in August 1973.  The August 15th entry also 
reflected that the Veteran complained of some left knee pain.  It 
was noted that he complained of stiffness with prolonged 
standing, kneeling or sitting.  He related that he had struck his 
left knee on a steel door some 5 weeks earlier.  The Veteran was 
seen on August 16th where the entry recorded that there was no 
locking, effusion, or instability.  X-rays of the left knee were 
negative.  The assessment was chondromalacia of the left patella, 
secondary to trauma.  There was no additional treatment for 
complaints involving the left knee.  No left knee complaints were 
noted at any time on the Veteran's physical examinations and he 
did not report any type of knee problems on his medical history 
forms, to include his separation examination in July 1976.

As for his low back, the Veteran's physical examination of August 
1971 was negative for any findings.  However, the Veteran listed 
a history of recurrent back pain on his medical history form.  
The examiner commented that back pain and flat feet were listed 
by the Veteran with a question of whether they were related.  The 
examiner stated that the complaints were not considered 
disqualifying.  The Veteran's physical examination was negative 
for any abnormalities of the low back in September 1974.  
However, he again listed a history of recurrent back pain on his 
medical history.  The examiner commented that the Veteran was 
seen for low back syndrome a year ago but had no problems since 
that time.  The Veteran's separation physical examination was 
negative for any findings related to the low back in July 1976.  
The Veteran, as he had on his earlier medical history forms, 
reported a history of recurrent back pain.  The examiner noted 
that on the history form and stated it was not considered 
disqualifying.

The treatment records show that the Veteran was seen in either 
late 1973 or in early 1974 for complaints of back pain.  The 
entry date is too light to read but the Veteran's age is given 
and that allows for a reasonable determination of an approximate 
date given that the next entry is dated in March 1974.  The entry 
said the Veteran complained of back pain "since Sunday."  There 
was no history of trauma.  The impression was mild back strain.  
The Veteran was seen again in July 1975 with a complaint of 
chronic back pain.  The corpsman noted that this existed prior to 
entry (EPTE) without any explanation.  The Veteran was prescribed 
Robaxin.  He was seen several days later in August 1975.  The 
corpsman noted that the Robaxin had not helped and that the 
Veteran was to be referred to the medical officer.  The 
impression was chronic back syndrome.  The Veteran was instructed 
to perform Williams exercises and use heat.  There were no 
further entries related to treatment or evaluation of back pain.

In March 2008, the RO wrote to the Veteran in regard to obtaining 
records from Dr. Cheslock as related to his back injury in 1978.  
The letter asked the Veteran to provide the records or authorize 
the RO to obtain them on his behalf.  

The Veteran, through his then-appointed representative, submitted 
a statement from Dr. Cheslock in April 2008.  The doctor said 
that he had found no paper or electronic records for the Veteran.  
The representative also stated that the Veteran had nothing 
further to submit in support of his claim.

Associated with the claims folder is a VA outpatient record for 
November 7, 2007.  The Veteran was noted as being seen for the 
first time as a new patient.  The problem list included a 
complaint of lumbar disc disease.  The entry noted the Veteran's 
report that he injured his back years ago.  He also said he had 
pain and numbness in the left leg.  There was no mention of the 
left knee or left foot in the list of complaints.  The Veteran 
did complain of gout that affected his left ankle.  The Veteran 
did not give a history of a back injury in service.  

The Veteran was afforded a VA examination in regard to the left 
knee issue in May 2008.  The examiner noted that he was to 
evaluate the Veteran's left knee and provide an opinion as to 
whether any current disorder was related to service.  The 
examiner noted that the Veteran was seen on two occasions for 
complaints of left knee pain in 1973.  The Veteran could not 
recall the onset of his left knee disability.  He said he 
recalled an injury to his left foot and various injuries to his 
right ankle and knee as well as his back.  He could not give any 
specific history regarding these items.  The examiner included 
quotations from the Veteran's STRs in the report as to the left 
knee pain treated in service.  He noted that there was no 
notation regarding a left knee problem on the separation physical 
in July 1976 and no problems reported by the Veteran on his 
medical history form.  

The examiner said that the Veteran reported intermittent pain 
throughout the years with no specific surgery or treatment of the 
left knee.  He did not report a constant pain in the left knee.  
X-rays of the knees were interpreted to show bilateral 
tricompartmental osteoarthritis of the knees, most prominent at 
the medial compartments, right worse than left.  The examiner's 
diagnosis was left knee patellofemoral pain syndrome with medial 
plica syndrome.  

The examiner noted that the Veteran had documented left knee pain 
from August 15-16, 1973, that dated back 5 weeks.  However, there 
were no further references to the left knee in the remaining 
three years of active duty.  The examiner said there were no 
private records and the Veteran did not describe any treatment 
for his left knee from service until the present.  The examiner 
opined that, given the history and medical records, it was not at 
least as likely as not that the left knee patellofemoral pain 
syndrome, medial plica syndrome, were associated with or related 
to injury in service.  The examiner further stated that the 
bilateral arthritis shown on x-ray was not related to service.  

The Veteran submitted a statement and medical evidence through 
his representative in May 2008.  In his statement the Veteran 
noted that he had reported back pain at the time of his several 
physical examinations in service.  He said that at least on one 
occasion he saw a doctor and was told to get rest and take an 
aspirin.  He said there was no follow-up, no various tests, to 
see if there was a problem.  He said he had several "other" 
accidents during those years that had contributed to his medical 
conditions during these later years.  He did not provide any 
explanation of what accidents and did not indicate what medical 
conditions were related to the alleged accidents.  The Veteran 
described how he sought treatment from Dr. Walker beginning in 
November 2007 as well as Dr. Cooper at the same time.  

The Veteran provided records from Dr. Walker for the period from 
November 2007 to April 2008.  The records included the initial 
visit from November 19, 2007, that is already of record as is the 
MRI report from November 2007.  The Veteran was seen for follow-
up after the MRI.  The records do not identify any injuries from 
the past, other than from 1978.  The records do not relate any 
current diagnosis to the Veteran's military service.  Records 
from G. E. Biddulph, M.D., relate primarily to treatment for a 
right knee injury from February 2008 to April 2008.  At the 
initial visit in February 2008 the Veteran felt that he had 
developed problems with his right knee due to favoring his left 
side because of problems with his left foot.  It was noted he had 
been diagnosed with left midfoot arthritis by Dr. Cooper.  The 
Veteran did not report any injuries in service and Dr. Biddulph 
made no reference to the Veteran's military service in his 
treatment of the Veteran's complaints.  

The Veteran also submitted a VA outpatient entry from April 22, 
2008.  It was noted that the Veteran returned for a scheduled 
follow-up of his active medical problems.  The problems included 
back pain and left foot pain.  There was no mention of the left 
knee.  In regard to his back, the Veteran said he had problems 
ever since service.  He said he had injured his back on several 
occasions but never received any specific treatment.  The 
examiner referred to the lumbar spine MRI results from November 
2007.  Nothing further was stated in reference to this complaint.  
The examiner did not provide a diagnosis and did not provide any 
type of a nexus between the current complaints and the Veteran's 
military service.  In regard to the left foot, the Veteran said 
this started in 2007.  It was noted that an x-ray from 2007 
showed evidence of spurring.  

The Veteran's claim was denied in June 2008.  Notice of the 
rating action was provided that same month.  The Veteran 
submitted his notice of disagreement (NOD) in July 2008.  His 
attorney informed VA of his representation in the case in August 
2008.  A copy of the claims folder was provided to the attorney 
in September 2008.

The Veteran perfected his appeal in June 2009.  At that time he 
said that he had recently been seen by a specialist, described as 
Dr. Walker.  He said he would be submitting a copy of the medical 
report.  No additional medical evidence was submitted by the 
Veteran and he did not submit any authorizations for the RO to 
obtain records on his behalf.  

In July 2009, the RO made a determination to not provide a VA 
examination in regard to the left foot issue.  The reasoning was 
that the Veteran's STRs were negative for any injury to the left 
foot and that the current problem arose years after service.  It 
was determined that the medical evidence was sufficient to 
adjudicate the issue.

The RO wrote to the Veteran to advise him of the above 
determination in July 2009.  In addition, the letter inquired 
about the offered medical report from Dr. Walker and asked that 
the Veteran submit the report.  Finally, he was informed that he 
would be afforded a VA examination in regard to his low back 
issue.

The Veteran was afforded a VA examination in August 2009.  The 
examiner noted that he had reviewed the claims folder as part of 
the examination.  He also noted that he had been requested to 
provide an opinion as to whether the Veteran's DDD of the lumbar 
spine was caused by or related to back pain noted in service.  
The examiner said he had reviewed the STRs and noted that the 
Veteran was treated in March 1974.  The examination was normal at 
that time and a diagnosis of mild back strain was provided.  The 
examiner said that he could not find other entries showing where 
the Veteran was treated for back pain in service.  He noted that 
the Veteran said he experienced back pain in service on a number 
of other occasions but did not seek treatment.  The Veteran 
related that he did not experience any specific injury to his 
lumbar spine in service.  The examiner noted that the Veteran had 
checked that he had a history of recurrent back pain on his 
several medical history forms in service.  

The Veteran reported that he worked in quality control at a 
nuclear facility for 25 years, retiring in 2001.  He did fairly 
heavy physical labor.  The examiner noted that the Veteran 
reported an injury to his lumbar spine in 1979.  The examiner 
further noted that, apparently, the Veteran was carrying heavy 
rocks around his house and strained his back.  This resulted in 
intense pain and hospitalization for a few days.  The Veteran 
said the pain persisted for a couple of months but that the pain 
eventually subsided.  He continued to have intermittent low back 
pain about once a month.  Over the years the pain had progressed 
and in the last 8-10 years it had become almost constant.  The 
examiner noted the Veteran's treatment for his back pain and the 
results of the lumbar spine MRI from November 2007.  

The Veteran also gave a history of slipping on some stairs and 
twisting his ankle (neither right or left was specified) in 
service.  He reported intermittent ankle pain since that time.  
He said that because of his ankle pain, and difficulty bearing 
weight on the ankle, he fell down some steps in March 2008 and 
injured his right knee.  The examiner said the Veteran had no 
other complaints involving the lower extremities.  

The examiner provided a diagnosis of moderately severe DDD in the 
lumbar spine at the L4-L5 and L5-S1 levels.  The examiner also 
said that the STRs showed that the Veteran was seen for a 
complaint of low back pain in March 1994 [sic] with no specific 
treatment at that time.  He also noted that the Veteran 
complained of back pain on other occasions but was not formally 
examined.  The Veteran had no significant injuries while on 
active duty but clearly had a significant injury in 1979.  The 
examiner opined that the DDD of the lumbar spine was secondary to 
the injury in 1979 and from the process of aging in the lumbar 
spine.

He explained that, based on the information of record, it was 
difficult to conclude that low back pain the Veteran experienced 
in service contributed significantly to the development of the 
DDD.  He also opined that the current DDD was less likely as not 
caused by, or a result of, the Veteran's complaint of back pain 
while on active duty.  

The Board notes that the RO sought information as to pertinent VA 
treatment records at the VAMC in Salt Lake City, Utah, on two 
occasions.  The requests were memorialized in Report of Contact 
entries dated July 10, 2009, and August 26, 2009, respectively.  
The RO inquired if there were any VA records pertinent to the 
Veteran's claim on those occasions and received confirmation from 
the VAMC that were no pertinent records.

The RO issued a supplemental statement of the case (SSOC) in 
August 2009.  The SSOC reported the results of the two record 
inquires noted above.  The Veteran did not respond to the SSOC 
and the appeal was certified to the Board in April 2010.  



II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2010).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States Court 
of Appeals for Veterans Claims (Court) and U. S. Court of Appeals 
for the Federal Circuit, lay observation is competent.  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord 
Caluza v. Brown, 7 Vet. App. 498 (1995).



Left Foot

The Veteran alleges that he suffered an injury to his left foot 
in service.  In particular, he cites to the motorcycle incident 
recorded in his STRs as support for his alleged injury.  However, 
the STRs do not record any type of an injury to the left foot.  
The lower left leg and left ankle are addressed in the STR 
entries from August 1973.  There is no complaint involving the 
left foot and no findings of any type of any foot injury.  
Moreover, there is no mention of a history of a left foot injury 
by the Veteran on his later physical examinations/medical 
histories in 1974 and 1976.  

This reading of the STRs is corroborated by the VA examiner from 
May 2008.  He provided a thorough review of the Veteran's STRs 
and made the same assessment of the records.  Moreover, he noted 
that the Veteran said he injured his left foot in service but 
could not give any specific history.

The first evidence of any type of a left foot disorder is found 
in the records from Dr. Cooper in November 2007.  The one 
treatment entry provided by the Veteran reflects that he had an 
increase in pain in his left foot over the last two years.  There 
is no mention of any type of injury in service.  In fact, Dr. 
Cooper relates the Veteran's symptomatology as mostly from 
excessive pronation.  A condition that he believed was 
correctable to the point that it would alleviate the Veteran's 
pain if corrected.  The bone spurring, as reported on x-ray, was 
not attributed to the Veteran's service.

Dr. Walker made no assessment regarding the left foot.  

The VA records show a history of a back injury "years ago" in 
November 2007 without any further specifics.  The VA entry from 
April 2008 noted a complaint of left foot pain.  No left foot 
injury in service was reported by the Veteran at that time.  The 
left foot pain was listed as having an onset in 2007.  

The Veteran alleged an injury to his left foot in service with 
his claim for benefits.  In his statement of May 2008, the 
Veteran makes a reference to injuries in service without 
providing any details, to include what was the effect of the 
alleged injuries, e.g. left foot, left knee.  The Veteran 
recounted the findings by Dr. Cooper without stating that those 
findings were the direct result of any incident of service.  

The Veteran is competent to provide lay evidence of symptoms, 
even of an injury in service.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, here the Veteran is alleging a specific injury 
related to a specific event that is documented in his STRs.  The 
claimed left foot injury is not included in the assessment of his 
medical condition in August 1973.  There is no left foot injury 
even noted by way of a history by the Veteran on his subsequent 
medical histories, even though he noted other problems.

In addition, this case is distinguished from Buchanan v. 
Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006), in that the specific 
event is noted in the Veteran's STRs.  It is just a matter of 
fact that the claimed injury did not occur as alleged.  Thus, 
there is no lack of a contemporaneous record for consideration as 
addressed in Buchanan.  

The Board has also considered the Veteran's statement to the VA 
examiner in August 2009.  At that time the Veteran related that 
he slipped on some stairs in service and sprained his ankle.  He 
related that he suffered intermittent pain since that time.  
However, this was not related to his left ankle/foot.  The STRs 
document a right ankle strain in November 1971 with no residuals 
noted thereafter.  

The evidence does not support a conclusion that the Veteran 
suffered a left foot injury in service.  Moreover, there is no 
medical evidence to link the currently diagnosed tendonitis and 
bone spurring of the left foot, first diagnosed in November 2007, 
to the Veteran's active military service.  Service connection for 
a left foot disability is denied.

Left Knee

The Veteran's STRs note complaints of left knee pain in August 
1973.  The pain was noted to have an onset of 5 weeks earlier as 
a result of the Veteran striking his left knee on a steel door.  
There was an assessment of chondromalacia of the left patella 
secondary to trauma.

The May 2008 VA examiner provided a thorough review of the 
Veteran's STRs, to include the pertinent STR entries.  The 
examiner noted that there were no further entries related to the 
left knee after August 1973 and no findings of a left knee 
disability were made on subsequent physical examinations.  
Further, the Veteran did not report any continuing problem with 
his left knee on his medical histories.  He noted that the 
Veteran did not describe any subsequent treatment for complaints 
related to the left knee since service.  The examiner noted that 
the Veteran reported having symptoms of intermittent swelling.  

The examiner considered the circumstances of the Veteran's left 
knee injury in service.  He noted the Veteran's history since 
service and lack of continuity of symptoms for the last three 
years of service as well as in the years after service.  He 
concluded that the Veteran's current diagnoses of left knee 
patellofemoral pain syndrome and medial plica syndrome, and 
arthritis of the left knee were not related to the injury to the 
left knee in service.  There is no other medical evidence of 
record to contradict this opinion.  The Veteran's claim for 
service connection for a left knee disability is denied.

Low Back 

The Veteran's entrance physical examination is missing.  However, 
he reported a history of recurrent back pain at the time of his 
August 1971 physical examination.  No findings related to his low 
back were made at the time of the physical but his back pain was 
noted by the examiner as not disqualifying.  The STRs show an 
initial treatment for back pain, without trauma, in either late 
1973 or early 1974.  The Veteran listed recurrent back pain on 
his medical history in September 1974.  The examiner noted that 
the Veteran had low back syndrome problem a year earlier with no 
problems since then.  STR entries in July and August 1975 again 
note complaints of chronic low back pain, with the July entry 
listing is as EPTE without further explanation.  The July 1976 
physical found no back abnormalities but noted the Veteran's 
complaint of recurrent back pain.

The records from Dr. Walker note the Veteran's report of a 
history of a back injury in service without further comment.  
They also note his report of an injury in 1978 that required 
hospitalization to include traction for about a week.  Dr. Walker 
provided no opinion as to any nexus between the currently 
diagnosed DDD and the Veteran's military service.

The August 2009 VA examiner reviewed the Veteran's STRs.  
Although he cited to only what he said was a March 1974 entry 
noting back pain, he repeatedly noted the Veteran's statement of 
having several additional episodes of back pain in service but 
that he did not seek treatment at those times.  The examiner also 
noted the Veteran's consistent reporting of a history of back 
pain on the several medical histories.  Thus, although he did not 
note the two treatment entries from 1975, the examiner had an 
understanding of the Veteran's complaints of back pain in 
service.

The examiner also reviewed the current treatment and diagnostic 
records along with the Veteran's history of a back injury in 
1979.  The examiner weighed the evidence and concluded that the 
Veteran's current diagnosis was not related to his military 
service.  The examiner found that the current diagnosis was 
related to the back injury in 1979 and the process of aging.  

The Veteran has not provided any evidence to support his 
contention that his current DDD of the lumbar spine is related to 
service other than his own lay statements.  The Veteran is 
competent to provide evidence of his symptoms and how they affect 
him.  He is not competent to relate his DDD of the lumbar spine 
to his back pain during his military service.  Moreover, there is 
a competent medical opinion of record that attributes his 
disability to the intercurrent back injury in 1979 and the aging 
process.  In light of all of the evidence of record, the Board 
finds that the Veteran's claim for service connection for a low 
back disability must be denied.

The Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  The Board is 
unable to identify a reasonable basis for granting service 
connection for a left foot, left knee or low back disability.  
Therefore, the claim for service connection is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2009)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran submitted his claim in December 2007.  He submitted 
medical evidence in support of his claim at that time.  

The RO wrote to him in January 2008.  The Veteran was advised of 
the evidence required to substantiate his claim for service 
connection.  He was further advised of the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence on 
his behalf.  The RO informed the Veteran on the types of evidence 
he could submit that would support his claim for service 
connection.  He was asked to submit any medical evidence that he 
had.  Finally, the letter provided the Dingess notice elements 
regarding how VA determines disability ratings and effective 
dates.  

The RO wrote separately to ask the Veteran to provide the records 
associated with his back injury in 1978 (Dr. Walker's date) in 
March 2008.  He was also informed that he could authorize the RO 
to obtain the records on his behalf.

The Veteran responded with a letter from Dr. Cheslock that no 
records were available in April 2008.  His representative also 
said that the Veteran had nothing further to submit.  

Additional development was conducted to include obtaining a VA 
outpatient record and affording the Veteran an examination.  He 
submitted additional argument and medical evidence in May 2008.

The Veteran's claim was denied in June 2008.  He expressed 
disagreement with the decision in July 2008.  His attorney 
established his representation of the Veteran in August 2008.  A 
complete copy of the claims folder was provided in September 
2008.  The Veteran perfected his appeal in June 2009.  He said he 
would submit additional medical evidence.

The RO wrote to the Veteran to explain why no VA examination 
would be conducted in regard to the left foot issue in July 2009.  
The RO also asked the Veteran to submit the additional medical 
evidence he referenced in his appeal.  The Veteran did not 
respond to the letter.

The Veteran's claim was re-adjudicated in August 2009.  The 
denial of service connection was confirmed.  The Veteran was 
issued a supplemental statement of the case that addressed the 
evidence added to the record and the basis for the continued 
denial of his claim.  

The Veteran has not disputed the contents of the VCAA notice in 
this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  He was provided the 
necessary information on how to substantiate his claim for 
service connection and given examples of the types of evidence 
that would be beneficial in that endeavor.  He was asked to 
submit evidence or identify evidence that the RO could obtain on 
his behalf.  He submitted additional medical evidence and 
provided notice that other records were not available.  Thus, the 
Board is satisfied that the duty to notify requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claims.  All available evidence 
pertaining to the Veteran's claim has been obtained.  His STRs 
were obtained and associated with the claims folder.  VA records 
were also identified by the RO and obtained.  The RO contacted 
the applicable VAMC for updates on any additional outstanding 
pertinent VA records and was informed that there were no 
additional records.  The Veteran was afforded VA examinations in 
the development of his claim.  He elected not to have a hearing 
in his case.  The Veteran also elected to not have the RO obtain 
any other private records.  He provided only limited medical 
evidence dated in 2007 and 2008 in support of his claim.

The Board has considered whether a VA examination for the left 
foot issue was required in this case under the duty to assist 
provisions codified at 38 U.S.C.A. § 5103A(d) and by regulation 
found at 38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  The duty to assist under 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is 
necessary to obtain an examination to make a decision in the 
case.  Factors to consider whether an examination is necessary 
include whether there is evidence of a current disability, and 
whether there is evidence that the disability may be associated 
with the veteran's military service but there is not sufficient 
medical evidence to make a decision on the claim.  Id.  

The evidence of record is such that the duty to obtain a medical 
examination is not triggered in this case.  The Veteran's STRs 
are negative for injury to the left foot.  The Veteran provided a 
specific allegation as to when the injury occurred but this was 
not supported by STR entries related to incident involved.  The 
first medical evidence of a left foot disorder is approximately 
31 years after service.  Further, none of the medical evidence of 
record has related any currently diagnosed left foot disorder to 
the Veteran's military service.  Thus, there is no requirement to 
obtain a VA medical examination in this case.  See McLendon, 20 
Vet. App. at 85-86; see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (a veteran is required to show some causal 
connection between his disability and his military service).  The 
Board finds that VA has complied, to the extent required, with 
the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for a left foot disability is 
denied.

Entitlement to service connection for left knee disability is 
denied.

Entitlement to service connection for low back disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


